      Case: 1:19-cv-00123 Document #: 1 Filed: 01/07/19 Page 1 of 10 PageID #:1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Teamsters Local Union No. 727                       :
Health & Welfare Fund, by and through its           :
Board of Trustees, John T. Coli, Jr.,               :
Stephanie Brinson, Michael DeGard,                  :
John McCarthy, Gregory T. Youmans,                  :
Carl S. Tominberg, and Robert Sheehy,               :
                                                    :
               and                                  :
                                                    :
Teamsters Local Union No. 727 Legal                 :       Case No.
& Educational Assistance Fund,                      :
by and through its Board of Trustees,               :
John T. Coli, Jr., Stephanie Brinson,               :
Michael DeGard, Nicholas Micaletti,                 :
John McCarthy, Gregory T. Youmans,                  :
Carl S. Tominberg, and Robert Sheehy,               :
                                                    :
                              Plaintiffs            :
                                                    :
                      v.                            :
                                                    :
Illinois Department of Transportation,              :
                                                    :
                              Defendant.            :



                                           COMPLAINT

                                      INTRODUCTION

       Plaintiffs, Teamsters Local Union No. 727 Health & Welfare Fund and Teamsters Local

Union No. 727 Legal & Educational Assistance Fund (hereinafter collectively “the Funds”), by

and through the Funds’ respective Boards of Trustees, bring this action against Defendant Illinois

Department of Transportation, under federal common law as a multiemployer benefit fund entitled

to attorney fees and to award of interest and liquidated damages for employer's late-paid

contributions. Plaintiffs seek an order (1) directing the Defendant to pay interest and liquidated
      Case: 1:19-cv-00123 Document #: 1 Filed: 01/07/19 Page 2 of 10 PageID #:2



damages on late-paid contributions under federal common law, plus attorneys’ fees; (2)

contributions that may become due and owing during the pendency of this action plus interest; and

(3) any other amounts permitted by law.

                                JURISDICTION AND VENUE

       1.      Plaintiffs invoke the jurisdiction of this Court pursuant to federal common law, 28

U.S.C. §1331 and 28 U.S. Code §1367.

       2.      Plaintiffs and the Defendant in this action are located in Cook County therefore

jurisdiction in the U.S. District Court for the Northern District of Illinois, Eastern Division is

appropriate.

       3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                           PARTIES

       4.      Plaintiff Teamsters Local Union No. 727 Health & Welfare Fund (“Welfare Fund”)

is a jointly administered multiemployer welfare plan within the meaning of a jointly-administered,

multiemployer employee benefit fund within the meaning of section 302(c)(6) of the LMRA, 29

U.S.C. § 186(c)(6), the Illinois Public Labor Relations Act (“IPLRA”), 5 ILCS 315/1 et seq., §§

3(1) and 3(37)(A) of ERISA, 29 U.S.C. §§ 1002 and (37)(A). The Welfare Fund’s business address

is 1300 W. Higgins Road, Suite 103, Park Ridge, Illinois 60068.

       5.      The Welfare Fund is administered by a Board of Trustees in accordance with

section 302(c)(5) of the LMRA, 29 U.S.C. § 186(c)(5) and IPLRA, 5 ILCS 315/1 et seq., and exists

for the exclusive purpose of providing health care benefits to its participants and defraying the

reasonable expenses of administering the welfare plan, in accordance with section 404 of ERISA,




                                                2
      Case: 1:19-cv-00123 Document #: 1 Filed: 01/07/19 Page 3 of 10 PageID #:3



29 U.S.C. §1104. The Welfare Fund receives contributions from employers that are parties to a

collective bargaining agreement with the Union.

       6.     Plaintiffs John T. Coli, Jr., Stephanie Brinson, Michael DeGard, John McCarthy,

Gregory T. Youmans, Carl S. Tominberg, and Robert Sheehy are Trustees of the Welfare Fund

pursuant to the Welfare Fund’s Agreement and Declaration of Trust (“Welfare Fund Trust

Agreement”). Exhibit A, Welfare Fund Trust Agreement. The Welfare Fund’s Trustees are

fiduciaries of the Welfare Fund as such term is defined in section 3(21)(A) of ERISA, 29 U.S.C.

§ 1002(21)(A). The Welfare Fund’s Trustees’ business address is 1300 W. Higgins Road, Suite

103, Park Ridge, Illinois 60068.

       7.     Plaintiff Teamsters Local Union No. 727 Legal & Educational Assistance Fund

(“L&E Fund”) is a jointly-administered, multiemployer employee benefit fund within the meaning

of section 302(c)(6) of the LMRA, 29 U.S.C. § 186(c)(6), IPLRA, 5 ILCS 315/1 et seq., and

sections 3(1) and 3(37)(A) of ERISA, 29 U.S.C. §§ 1002 and (37)(A). The L&E Fund’s business

address is 1300 W. Higgins Road, Suite 103, Park Ridge, Illinois 60068.

       8.     The L&E Fund is administered by a Board of Trustees (“L&E Trustees”) and exists

for the exclusive purpose of providing legal and educational assistance to its participants and

defraying the reasonable expenses of administering the L&E Fund, in accordance with section 404

of ERISA, 29 U.S.C. §1104. The L&E Fund receives contributions from employers that are parties

to a collective bargaining agreement with the Union.

       9.     Plaintiffs John T. Coli, Jr., Stephanie Brinson, Michael DeGard, Nicholas Micaletti,

John McCarthy, Gregory T. Youmans, Carl S. Tominberg, and Robert Sheehy are Trustees of the

L&E Fund pursuant to the L&E Fund’s Agreement and Declaration of Trust (“L&E Fund Trust



                                               3
      Case: 1:19-cv-00123 Document #: 1 Filed: 01/07/19 Page 4 of 10 PageID #:4



Agreement”), Exhibit B, L&E Fund Trust Agreement. The L&E Fund’s Trustees are fiduciaries of

the Plan as such term is defined in section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A). The

L&E Fund’s Trustees business address is 1300 W. Higgins Road, Suite 103, Park Ridge, Illinois

60068.

         10.   Defendant Illinois Department of Transportation (“IDOT” or “Defendant”) is an

employer within the meaning of 5 ILCS 315/3(o) of IPLRA and section 3(5) of ERISA, 29 U.S.C.

§ 1002(5). Defendant IDOT is a department of the State of Illinois that was created in 1972 to

administer the State of Illinois transportation systems and activities.

                          DEFENDANT’S CONTRACTUAL OBLIGATION

         11.   On August 27, 2103, Defendant executed a collective bargaining agreement

between the Teamster Local Union No. 700 (“Local 700”) for the period of July 1, 2012 to June

30, 2015 (“2012-2015 CBA”), including terms governing contributions to the Plaintiff Funds.

Exhibit C, 2012-2015 CBA.

         12.   On July 10, 2015, Defendant executed a consecutive collective bargaining

agreement between the Teamster Local Union No. 700 (“Local 700”) for the period of July 1, 2015

to June 30, 2019 (“2015-2019 CBA”), including terms governing contributions to the Plaintiff

Funds. Exhibit D, 2015-2019 CBA.

         13.   Amendment HR-001 to the 2012-2015 CBA and Article 13 of the 2015-2019 CBA

govern contributions to the Funds. Pursuant to Amendment HR-001 and paragraph 13.1 of the

2015-2019 CBA, the Defendant was required to make monthly contributions to the Funds per the

terms set forth therein. Exhibit C, p.78, Exhibit D, pp. 36-38.




                                                  4
      Case: 1:19-cv-00123 Document #: 1 Filed: 01/07/19 Page 5 of 10 PageID #:5



       14.       It is the Funds’ policy and practice to require employers to submit with their

monthly contribution payments a remittance report form setting forth the identity of the employees

for whom contributions are due and owing and the contribution amount owed for each employee.

       15.       The respective Trust Agreements of the Welfare Fund and the L&E Fund include a

provision for the collection of delinquent contributions, which provision states as follows:

       The Trustees may compel and enforce the payment of Contributions in any manner which
       they deem proper but without limitation upon any rights and privileges the Union may have
       in this connection …

       The Trustees shall have the right to adopt rules and regulations relating to the collection of
       Employer Contributions, including provisions for the payment, collection of interest, audit
       fees, attorneys’ fees at the rate set by the Trustees in their sole discretion, costs, and
       liquidated damages as specified in this Section.

Exhibit A, p. 19-20; Exhibit B, p. 18-19.

       16.       Consistent with the Funds’ respective Trust Agreements, the Trustees of each Fund

adopted the following policy and procedure for the late payment of monthly contributions

imposing interest, liquidated damages, audit fees, and attorney’s fees and costs on delinquent

contributions:

             If the employer does not make its payment by the 20th of the [second month following
             the month in which it was due], liquidated damages in the amount of 10% of the
             contribution owed will be added to the delinquency (5% for each month delinquent).
             In addition, interest at the rate of 0.75% per month of the delinquent contribution will
             continue to accrue with a minimum charge of $25.00 per month per Fund…

             All payments by the employer on account of the delinquency shall also include all
             attorney’s fees and costs associated with the collection of the delinquency, including
             the cost of the audit of the employer’s payroll records and losses to the employees as a
             result of the delinquency and a result of any action taken to collect the delinquency.

Exhibit E, Statement of Collection Procedures, Teamsters Local Union No. 727 Benefit Funds.




                                                  5
      Case: 1:19-cv-00123 Document #: 1 Filed: 01/07/19 Page 6 of 10 PageID #:6



        17.      Additionally, the Funds’ Collection Policy provides that should litigation be

pursued to collect the contributions owed to the Funds, the employer shall be required to pay

interest, liquidated damages, audit fees, attorneys’ fees and costs. Id.

        18.      Plaintiff Funds are further entitled to interest and liquidated damages on late-paid

contributions as required by the CBAs, the respective Trust Agreements and the Funds’ Collection

Policy, in accordance with the federal common law of contract. See Chicago Dist. Council of

Carpenters Pension Fund v. Industrial Erectors, Inc., 840 F.Supp. 1248, 1256-58 (N.D.Ill.1993)

(providing that damages arising out of employer's failure to make contributions to employee

benefit plan does not preempt contractual remedies providing liquidated damages for delinquent

contributions)

                                         COUNT I
              Interest and Liquidated Damages for Late-Paid Contributions Under
                         Federal Common Law – Plaintiff Welfare Fund

        19.      Plaintiffs incorporate by reference paragraphs 1 through 18 above as though fully

set forth herein.

        20.      Pursuant to the CBAs and Welfare Fund Trust Agreement, Defendant is obligated

to pay interest and liquidated damages to the Welfare Fund for late-paid contributions.

        21.      As of the date of the filing of the instant Complaint, Defendant owes interest and

liquidated damages to the Welfare Fund for late-paid contributions relating to work performed

from April 2014 through today’s date.

        22.      Plaintiff Welfare Fund has demanded payment of the interest and liquidated

damages owed but Defendant has failed and/or refused to pay.




                                                  6
      Case: 1:19-cv-00123 Document #: 1 Filed: 01/07/19 Page 7 of 10 PageID #:7



        23.      The Welfare Fund has been economically harmed by Defendant’s failure to pay

interest and liquidated damages as required by the CBA and the Welfare Fund Trust Agreement.

        24.      Defendant’s failure and refusal to pay interest and liquidated damages that

Defendant incurred, constitutes a violation of the CBA and the Welfare Fund Trust Agreement.

        WHEREFORE, the Welfare Fund prays that the Court grant the following relief:

        (a)      That the Court enter judgment in favor of the Plaintiff Welfare Fund and against

Defendant and that Defendant be ordered to pay all interest and liquidated damages for late-paid

contributions;

        (b)      That the Court enter judgment in favor of the Plaintiff Welfare Fund and against

Defendant for any additional contribution amounts that may be found due and owing to the Welfare

Fund during the pendency of this litigation, together with interest, liquidated damages, attorney’s

fees and costs , pursuant to the Labor Management Relations Act of 1947, as amended (“LMRA”),

29 U.S.C. § 185, and the Employee Retirement Income Security Act of 1974, as amended,

(“ERISA”), 29 U.S.C. §§ 1132 and 1145; and

        (c)      That the Court order such other relief that the Court deems just and appropriate.

                                         COUNT II
              Interest and Liquidated Damages for Late-Paid Contributions Under
                          Federal Common Law – Plaintiff L&E Fund

        25.      Plaintiffs incorporate by reference paragraphs 1 through 24 above as though fully

set forth herein.

        26.      Pursuant to the CBAs and L&E Fund Trust Agreement, Defendant is obligated to

pay interest and liquidated damages to the L&E Fund for late-paid contributions.




                                                  7
      Case: 1:19-cv-00123 Document #: 1 Filed: 01/07/19 Page 8 of 10 PageID #:8



       27.       As of the date of the filing of the instant Complaint, Defendant owes interest and

liquidated damages to the L&E Fund for late-paid contributions relating to work performed from

April 2014 to today’s date.

       28.       Plaintiff L&E Fund has demanded payment of the interest and liquidated damages

owed but Defendant has failed and/or refused to pay.

       29.       The L&E Fund has been economically harmed by Defendant’s failure to pay

interest and liquidated damages as required by the CBAs and the L&E Fund Trust Agreement.

       30.       Defendant’s failure and refusal to pay interest and liquidated damages that incurred,

constitutes a violation of the CBAs and the L&E Fund Trust Agreement.

       WHEREFORE, the L&E Fund prays that the Court grant the following relief:

       (a)       That the Court enter judgment in favor of the Plaintiff L&E Fund and against

Defendant and that Defendant be ordered to pay all interest and liquidated damages for late-paid

contributions;

       (b)       That the Court enter judgment in favor of the Plaintiff L&E Fund and against and

against Defendant for any additional contribution amounts that may be found due and owing to

the Welfare Fund during the pendency of this litigation, together with interest, liquidated damages,

attorney’s fees and costs pursuant to the Labor Management Relations Act of 1947, as amended

(“LMRA”), 29 U.S.C. § 185, and the Employee Retirement Income Security Act of 1974, as

amended, (“ERISA”), 29 U.S.C. §§ 1132 and 1145; and

       (c)       That the Court order such other relief that the Court deems just and appropriate.


                                               Respectfully submitted,




                                                   8
     Case: 1:19-cv-00123 Document #: 1 Filed: 01/07/19 Page 9 of 10 PageID #:9




                                      ILLINOIS ADVOCATES, LLC

                                        s/ Cara M Anthaney
                                      CARA M. ANTHANEY, ESQUIRE
                                      77 W. Washington Street, Suite 2120
                                      Chicago, IL 60602
                                      Office       (312) 346-2052
                                      Facsimile    (312) 492-4804
                                      Email cara.anthaney@iladvocates.com

                                      WILLIG, WILLIAMS & DAVIDSON

                                      _ s/ Linda M. Martin___________
                                      LINDA M. MARTIN, ESQUIRE
                                      1845 Walnut Street, 24th Floor
                                      Philadelphia, PA 19103
                                      Office         (215) 656-3665
                                      Facsimile      (215) 561-5135
                                      Email          lmartin@wwdlaw.com


                                      Counsel to Plaintiffs Teamsters Local Union No.
                                      727 Welfare Fund, Teamsters Local Union No. 727,
                                      L&E Fund and their Boards of Trustees
Dated: January 7, 2019




                                        9
    Case: 1:19-cv-00123 Document #: 1 Filed: 01/07/19 Page 10 of 10 PageID #:10



                                CERTIFICATE OF SERVICE

               I, Cara Anthaney, Esquire, hereby certify that I have this 7th day of January, 2019

forwarded a copy of the Complaint and exhibits in the foregoing matter to the persons listed below,

by certified mail, postage prepaid, United States Postal Service:


                              R. Alexander Acosta, Secretary
                              U.S. Department of Labor
                              Office of Public Affairs
                              200 Constitution Ave., N.W.
                              Room S-1032
                              Washington, DC 20210


                              Steven Terner Mnuchi, Secretary
                              United States Department of Treasury
                              1500 Pennsylvania Avenue, N.W.
                              Washington, D.C. 20220


                                                              __s/ Cara Anthaney
                                                             CARA ANTHANEY, ESQUIRE

Dated: January 7, 2019




                                                10
